Citation Nr: 1455189	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  07-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.

2.  Entitlement to service connection for a neurological disorder, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from November 1989 to March 1994, to include service in Southwest Asia during the Persian Gulf War.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia.  

The Board remanded these claims for additional evidentiary development in May 2010, March 2012, November 2013, and most recently in August 2014.  The case has now returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War. 

2.  The Veteran symptoms of right shoulder pain and right hand numbness and weakness have been medically linked to degenerative joint disease and writer's cramp (focal dystonia), respectively; the evidence of record fails to establish that either disorder was present in service or that degenerative joint disease was manifested within one year thereafter; nor is there such evidence that degenerative joint disease of the right shoulder and writer's cramp are related to the Veteran's military service or to any service-connected disability.

3.  The evidence of record fails to establish that the Veteran's complaints of generalized joint pain, other than degenerative joint disease of the right shoulder, are attributable to a qualifying chronic disability due to an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree as result of his military service in the Persian Gulf War. 

4.  The evidence of record fails to establish that the Veteran's complaints of a neurological disorder, other than writer's cramp, are attributable to a qualifying chronic disability due to an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree as result of his military service in the Persian Gulf War


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint pain to include degenerative joint disease of the right shoulder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2014).

2.  The criteria for service connection for a neurological disorder to include writer's cramp/focal dystonia, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  He was notified via letter dated in January 2005 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  This letter, along with additional letters in May 2010 and March 2013, also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the January 2005 letter addressed all notice elements and predated the initial adjudication by the AOJ in March 2005, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated previously, this matter has been remanded multiple times and the development ordered by the Board has been completed sufficiently so that the Veteran's claims may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AOJ obtained several medical opinions between 2010 and 2014, to assist in determining whether the Veteran's claimed disabilities are attributable to military service.  The Board finds that together the VA opinions are thorough and adequate and provide a sufficient basis upon which to base a decision as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  This is especially true in this instance, considering there already have been numerous remands of this claim to try and further develop it.


Law and Analysis

The Veteran is seeking service connection for joint pain and a neurologic disorder that he contends are directly related to his military service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  The Board also notes that the Veteran has been awarded service connection for chronic lumbar strain with muscle spasms and radiculopathy of the left lower extremity.  Therefore, the symptomatology associated with these diagnoses is not for consideration with regard to the issues at hand.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection for certain chronic diseases, including degenerative joint disease, will be presumed if manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative joint disease is listed in section § 3.309(a).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98. 

As noted above, the record confirms that the Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in this case.

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Turning to the evidence of record, service treatment records fail to reveal any significant complaints of generalized joint pain or neurological symptoms.  The only complaint pertinent to his appeal occurred in October 1991, when the Veteran was seen for left leg swelling, muscle tightness, and numbness in the lower extremity following a football injury.  There are several subsequently dated references to this left leg pain and numbness, but no specific joint or neurological disorder was diagnosed.

The claims folder is devoid of any treatment records or other medical documents until 2005, when the Veteran began fairly regular treatment for complaints of generalized back and joint pain and other arthralgia.  As noted in the Board's prior remands, when seen by VA in March 2005, he complained of joint pain and stiffness in his hands and shoulders.  The assessment was arthralgia, which the examiner "likely" attributed to his job as a mail carrier.  Subsequently dated VA records dated in March and April 2006 show complaints of pain in the finger joints and in the back.  VA records in January 2007 and November 2008 also reflect continued reports of joint pain.  

A private treatment record dated in February 2009 shows that the Veteran presented with complaints of ongoing back pain, as well as radiating pain into the right lower extremity, and severe muscle spasms.  Diagnoses at that time included sciatica, muscle spasms, and pain in the extremities.  VA records dated in November 2009 and January 2010 show diagnoses of lumbar spine and left lower extremity conditions which are now service connected.  

When examined by VA in June 2010, the Veteran gave the onset of joint pain in 1994, but was not seen for this in the military.  He was, however, seen in March 2005 for arthralgia attributed to his work as a mail carrier and periodically between 2006 and 2009 for joint pains.  Although the Veteran described the present pain level as 8/10 and constant, it has had no effect on his occupation, home life, or activities of daily living.  The pain is treated conservatively with over-the counter medication (Motrin) and there has been no surgery, hospitalizations, or physical therapy.  He denied complaints of neurological problems.  The clinical assessment was psychosomatic joint pain with normal physical exam and labs and no neurological disorder.  Referring to the Veteran's service records, which he noted were silent for chronic joint pain or neurological problems, the examiner found that the Veteran's complaints of joint pain and neurological symptoms were not caused by or as a result of military service.  The examiner also concluded there was no undiagnosed chronic pattern of disability.  In a December 2010 addendum to this opinion the examiner further elaborated that the Veteran's complaints had specific diagnoses and the file did not show a specific exposure event in Southwest Asia that would be linked to his complaints.  

Following a review of these VA examination reports, the Board found that the findings from the medical opinions were conflicting in that it was found both that the Veteran's examination was normal and that he also had specific diagnoses.  See Board Remand, March 2012.  To address this inadequacy, the Veteran underwent additional VA examination in May 2013, at which time he appeared to have complained only of bilateral hand and right shoulder pain, which he reported began in 2003 and 2005, respectively.  Presently he was being followed by VA and taking Etodolac and Hydrocodone for pain.  

Examination of the hands was normal and X-rays were negative for any acute fracture, subluxation, or significant arthropathic changes involving the hands.  The examiner opined that the hand pain condition appeared to be an undiagnosed illness.  He explained that there was no history of trauma or documented in-service injury/event involving the hands.  In addition, the Veteran claimed that the hand pain started back in 2003, almost 19 years from discharge from the service, which further shows a lack of a causal relationship of a hand condition to military service.  Therefore, the Veteran's present condition of bilateral hand pain condition is less likely than not (less than 50/50 probability), related to military service.

Examination of the right shoulder revealed limited motion, functional loss/impairment, tenderness on palpation of the acromioclavicular joint, and crepitus over that joint with range of motion.  X-rays showed minimal degenerative joint disease of the glenohumeral and acromioclavicular joint.  The examiner concluded that it was less likely than not (less than 50/50 probability), that the Veteran's right shoulder arthritis is related to service.  He noted that present medical literature does not support any causal relationship with environmental exposures from the Gulf War and degenerative joint disease.  Further, there appeared to be no medical records in the claims file regarding an acute or chronic injury/event regarding the Veteran's right shoulder.  In addition, the Veteran stated clearly in his history that his right shoulder pain did not begin until 2005, 11 years after his discharge from active duty in 1994, which further shows an unlikely relationship to military service.

In August 2013, the VA examiner conducted an additional records review and in addendum concluded that it was less likely than not (less than 50/50 probability), that the Veteran's neurologic condition of bilateral hand pain was incurred in or caused by military service.  He noted that as was addressed in the May 2013 exam, the Veteran's only medical related neurologic disorder complaint was bilateral hand pain.  On evaluation, he had a normal hand exam and X-rays bilaterally.  He concluded that the hand pain condition appeared to be an undiagnosed illness and that there was no medical literature supporting Gulf War environmental exposures, directly with focal symptoms of numbness and tingling of the hands, bilaterally.  He reiterated that there is no history of trauma or documented injury/event involving the hands in service and the Veteran's claims of the onset of hand pain in 2003, almost 19 years from service discharge, further shows a lack of a causal relationship of a hand condition to military service.  Therefore, the Veteran's present condition of bilateral hand pain. condition is less likely than not (less than 50/50 probability), related to military service.

Pursuant to the Board's November 2013 remand order, the Veteran underwent a VA peripheral nerves examination in December 2013.  His primary complaint was of pain and tingling in the hands, bilaterally.  On examination there was no pain, paresthesias/dysesthesias, or numbness involving either upper extremity.  Muscle strength was normal with no atrophy.  Reflexes and sensory testing were both normal and there was no evidence of trophic changes.  Phalen's and Tinel's testing were also negative.  There were also no affected nerves and electromyography (EMG) studies were negative.  The examiner concluded the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  He also did not have an undiagnosed illness or medically unexplained chronic multisymptom illness of which the claims of numbness, or tingling are manifestations.

The Veteran underwent additional VA examination, including neurological testing, in February 2014.  At that time his history of intermittent bilateral hand fourth and fifth finger numbness was noted.  The Veteran reported a 6-7 month history of difficulty writing/signing his name with his right hand.  He complained that his hand starts to shake and he loses his grip.  Neurological examination showed normal motor strength, grip strength, and deep tendon reflexes.  Spurling's test, facet loading, Phalen's test, and Tinel's testing were all negative bilaterally.  The Veteran was then asked to demonstrate writing and it showed a decline in his writing after a short time.  EMG/NCV test results were normal with no evidence of carpal tunnel syndrome or ulnar neuropathy.  Afterwards the VA examiner concluded that the Veteran did not have an undiagnosed illness or medically unexplained chronic multisymptom illness of which the claims of numbness, or tingling are manifestations.  Rather the history and physical exam were consistent with the diagnosis of writer's cramp, which is a diagnosable condition with a known etiology, that was less likely than not (less than 50% probability) incurred in or caused by military service.

The claims were remanded yet again in August 2014, as the Board noted that none of the VA examinations of record addressed whether any of the Veteran's service-connected disabilities caused or aggravated his diagnosed right shoulder or bilateral hand disorders.  In an October 2014 addendum opinion, after another review of the claims file, the examiner opined that the Veteran's degenerative joint disease of the right shoulder and bilateral hand disorder, diagnosed as writer's cramp are less likely than not (less than 50 percent probability) caused or aggravated by his service connected PTSD and lumbar spine conditions.  He noted that the Veteran's right shoulder pain is age-related and did not begin until 2005.  He then explained, citing to specific medical resources, "writer's cramp" is the lay term for dystonia affecting the hands, which is a "dyskinetic movement disorder with a wide variety in phenotype and poor response to pharmacological treatment."  The Veteran's dystonia affecting his hands is a genetically based movement disorder.  He concluded that the scientifically based medical literature does not associate, not causally or for permanently worsening, degenerative joint disease of the right shoulder or writer's cramp with PTSD or chronic lumbar strain with muscle spasms and radiculopathy of the left lower extremity.  

In this case, there are subjective complaints from the Veteran that suffers from right shoulder pain and bilateral hand pain, tingling, and weakness.  The medical record is otherwise silent for any complaints, findings or diagnoses related to chronic or recurrent symptoms of a disability including due to any generalized joint and neurological conditions, other than degenerative joint disease of the right shoulder, and writer's cramp.  Because the Veteran has been diagnosed with known clinical diagnoses, to the extent that his claims are for right shoulder and bilateral hand problems due to undiagnosed illnesses incurred during Persian Gulf service under 38 C.F.R. § 3.317, they are precluded.  See also VAOPGCPREC 8-98.

Based on the evidence in this particular case, the Board finds that service connection for the Veteran's current right shoulder degenerative joint disease and writer's cramp is not warranted.  Service treatment records show neither complaints nor evidence of chronic right shoulder or bilateral hand disorders in service.  

There is also no evidence of degenerative joint disease within one year of separation from his period of active duty ending in 1994.  The earliest relevant medical evidence is found in VA examination report dated in 2010, 16 years after his separation from service.  Other evidence of record contains clinical references  to right shoulder and bilateral hand pain as early as 2003, but even this date is almost 10 years after discharge from his period of active service and was not accompanied by objective clinical confirmation by X-ray evidence.  As a diagnosis of degenerative joint disease, confirmed by X-ray, was not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

What remains for consideration is whether or not in the absence of a diagnosis in service and/or continuity of symptoms the Veteran's diagnosed right shoulder arthritis and writer's cramp may nonetheless somehow otherwise be related to his service.  However the medical opinions of record conclusively found that there is no basis for finding a relationship between the Veteran's military service and his currently diagnosed right shoulder arthritis and writer's cramp.  Collectively the VA opinions and addendums are the most probative and persuasive medical evidence in this case, as they are based upon a review of the Veteran's claims file and are supported by an adequate rationale.  The VA examiners considered the Veteran's documented history of post-service joint and neurological problems, the results of the personal clinical evaluations and testing, the relevant history as contained in medical records from service onward, and discussed his symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current right shoulder and bilateral hand symptomatology developed as a result of his military service in the Persian Gulf or service-connected disability.  The examiners had sufficient facts and data before them and were able to address fully the salient question as to the origin of the Veteran's current degenerative joint disease of the right shoulder and writer's cramp and their relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting these opinions.  

The Board is also unable to attribute the right shoulder arthritis and writer's cramp to any service-connected disability, including his PTSD and lumbar spine disorders.  There is no probative and competent medical evidence of record to indicate that either service-connected disability plays any role in the development or worsening of his claimed arthritis.  In other words, medical opinion is needed to link one medical diagnosis to another.  In this case the October 2014 VA examiner specifically found that the Veteran's right shoulder arthritis and writer's cramp were not caused or aggravated by his service-connected PTSD and lumbar strain disorders.  Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra.  

Consideration has of course been given to the Veteran's assertions of chronic right shoulder and bilateral hand pain since service and a nexus between his current disabilities and service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing arthritis and writer's cramp (focal dystonia) fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had joint pain or numbness/tingling during and since service).  However, the etiology of degenerative joint disease and focal dystonia are complex questions which require knowledge, testing, and analysis of the tests and symptoms reported to determine, these questions require more training and knowledge than the presence of any observable symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value. 

In this case, the Board finds that the Veteran's opinions regarding a relationship between his military service and his claimed joint pain, including right shoulder arthritis and neurological symptoms, diagnosed as writer's cramp, are not sufficient to establish such a relationship.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the claims, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b) .


ORDER

Service connection for joint pain, to include degenerative joint disease of the right shoulder is denied.

Service connection for a neurological disorder, diagnosed as writer's cramp is denied.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


